
	

116 HR 2083 : Homeland Procurement Reform Act
U.S. House of Representatives
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 2083
		IN THE SENATE OF THE UNITED STATES
		June 11, 2019Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 regarding the procurement of certain items related to
			 national security interests for Department of Homeland Security frontline
			 operational components, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Homeland Procurement Reform Act or the HOPR Act. 2.Requirements to buy certain items related to national security interests according to certain criteria (a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is amended by adding at the end the following new section:
				
					836.Requirements to buy certain items related to national security interests
 (a)RequirementThe Secretary shall ensure that any procurement of covered items for a frontline operational component meets the following criteria:
 (1)To the maximum extent possible, not less than one-third of funds obligated in a specific fiscal year for the procurement of such covered items shall be covered items that are manufactured in part or provided in the United States by entities that qualify as small business concerns (as such term is described under section 3 of the Small Business Act (15 U.S.C. 632)).
 (2)Each prime contractor, with respect to the procurement of such covered items, shall ensure, to the maximum extent practicable, the following:
 (A)Each first-tier subcontractor and end item manufacturer complies with the contractor code of business ethics and conduct under section 3509 of title 41, United States Code, and the Federal Acquisition Regulation.
 (B)Each first-tier subcontractor and end-item manufacturer is in compliance with a standard identified by the Secretary as appropriate for quality, such as ISO 9001:2015 of the International Organization for Standardization.
 (C)The ability of a first-tier subcontractor to fulfill the terms of the contract is verified. (3)Each supplier of such a covered item with an insignia (such as any patch, badge, or emblem) and each supplier of such an insignia, if such covered item with such insignia or such insignia, as the case may be, is not produced, applied, or assembled in the United States, shall—
 (A)store such covered item with such insignia or such insignia in a locked area; (B)report any pilferage or theft of such covered item with such insignia or such insignia occurring at any stage before delivery of such covered item with such insignia or such insignia; and
 (C)destroy any defective or unusable covered item with insignia or insignia in a manner established by the Secretary, and maintain records, for 3 years after the creation of such records, of such destruction that include the date of such destruction, a description of the covered item with insignia or insignia destroyed, the quantity of the covered item with insignia or insignia destroyed, and the method of destruction.
 (b)PricingThe Secretary shall ensure that covered items are purchased at a fair and reasonable price, consistent with the procedures and guidelines specified in the Federal Acquisition Regulation.
 (c)ReportNot later than 180 days after the date of the enactment of this section and annually thereafter, the Secretary shall provide to the Committee on Homeland Security, the Committee on Oversight and Reform, and the Committee on Appropriations of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate a report on the following:
 (1)Instances in which vendors have failed to meet deadlines for delivery of covered items and corrective actions taken by the Department in response to such instances.
 (2)The status of efforts to carry out paragraph (1) of subsection (a). (3)A description of how the Department ensures the compliance of each prime contractor with the requirements of paragraph (2) of subsection (a) and any instances of non-compliance.
 (d)Department frontline operational component describedIn this section, the term Department frontline operational component refers to any of the following components of the Department: (1)United States Customs and Border Protection.
 (2)United States Immigration and Customs Enforcement. (3)The United States Secret Service.
 (4)The Transportation Security Administration. (5)The Cybersecurity and Infrastructure Security Agency.
 (6)The Federal Protective Service. (7)The Federal Emergency Management Agency.
 (8)The Federal Law Enforcement Training Centers. (e)DeterminationIf the Secretary determines that compliance with paragraph (1) of subsection (a) is impractical, the Secretary shall, not later than 15 days after making such determination, submit to the Committee on Homeland Security of the House of Representatives and Committee on Homeland Security and Governmental Affairs of the Senate an explanation relating to such determination and specifics regarding what percentage of covered items will be procured by small business concerns.
 (f)ExceptionThis section shall not apply to the purchase of covered items by the Department to be used by the Department for training purposes.
 (g)Covered item describedIn this section, the term covered item refers to any of the following with respect to a Department frontline operational component: (1)Body armor components intended to provide ballistic protection for an individual, consisting of one or more of the following:
 (A)Soft ballistic panels. (B)Hard ballistic plates.
 (C)Concealed armor carriers worn under a uniform. (D)External armor carriers worn over a uniform.
 (2)Helmets that provide ballistic protection and other head protection and components. (3)Protective eyewear.
 (4)Rain gear, cold weather gear, other environmental and flame-resistant clothing. (5)Footwear.
 (6)Uniforms. (7)Bags and packs.
 (8)Holsters and tactical pouches. (9)Patches, insignia, and embellishments.
 (10)Respiratory protective masks. (11)Chemical, biological, radiological, and nuclear protective gear.
 (12)Hearing protection equipment. (13)Any other critical safety item as determined appropriate by the Secretary.
 (h)Effective dateThis section applies with respect to a contract entered into by the Department or any of its frontline operational components on or after October 1, 2020.
 (i)Sense of CongressIt is the sense of Congress that the Secretary should endeavor to ensure that the majority of covered items for a frontline operational component procured by the Department are manufactured in the United States by entities that qualify as small business concerns..
 (b)StudyNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a study of the adequacy of allowances provided to employees of Department of Homeland Security frontline operational components (as such term is described in section 836 of the Homeland Security Act of 2002, as added by subsection (a)). Such study shall be informed by a Department-wide survey of employees from across the Department who receive uniform allowances that seeks to ascertain what, if any, improvements could be made to the current uniform allowances and what, if any, impacts current allowances have had on employee morale and retention. Such study shall also consider increasing by 25 percent, at minimum, the uniform allowance for first year employees and by 50 percent, at minimum, the annual allowance for all other employees.
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 835 the following new item:
				
					
						Sec. 836. Requirements to buy certain items related to national security interests. .
			
	Passed the House of Representatives June 10, 2019.Cheryl L. Johnson,Clerk
